Case 20-10383-RG         Doc 11    Filed 01/24/20 Entered 01/24/20 12:52:29             Desc Main
                                   Document      Page 1 of 1




ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys at Law
RS1765
20000 Horizon Way, Suite 900
Mount Laurel, New Jersey 08054
(856) 813-1700                                UNITED STATES BANKRUPTCY COURT
Attorneys for the Mortgagee                   FOR THE DISTRICT OF NEW JERSEY
File No. 094451B
                                                      :
In re:                                                        CHAPTER 7
                                                      :
         Cheryl Lynn Hall                                     CASE NO. 20-10383-RG
                                                      :
               Debtor                                         NOTICE OF MOTION
                                                      :       TO VACATE STAY

                                                      :       HEARING DATE: February 18, 2020


TO: Donald V. Biase, Trustee, Cheryl Lynn Hall, Debtor.

        PLEASE TAKE NOTICE that the undersigned, attorneys for the Mortgagee, MTGLQ
Investors, LP, will apply to the above-named Court at the U.S. Bankruptcy Court House, Martin
Luther King, Jr., Federal Building & Courthouse, 50 Walnut Street, 3rd Floor, Newark, New Jersey,
in Courtroom #3E, on February 18, 2020, at 10:00 a.m., or as soon thereafter as counsel may be
heard, for an Order to Vacate the Automatic Stay pursuant to II U.S.C. § 362.

         This Motion is being submitted under Local Bankruptcy Rule 4001-1. An accompanying brief
has not been submitted because Local Rule permits a Secured Creditor to file the instant Motion
supported by a Certification attesting to the operative circumstances and the Movant's entitlement to
the relief requested.

        PLEASE TAKE FURTHER NOTICE that if you contest this Motion, you must appear in
Court on the date noted above and you are further required to file with the Court and serve on the
undersigned a written response, in accordance with Rules of Court, no later than seven (7) days prior
to the hearing date pursuant to Local Bankruptcy Rule 9013-2(a)(2). If a written response is not
served and filed, the Court will treat this Motion as uncontested and may not conduct a hearing.

                         PLUESE, BECKER & SALTZMAN, LLC

                         BY: /s/ Rob Saltzman
                                Rob Saltzman, Esquire

DATED: January 24, 2020
